 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:19-cr-00159-KJD-BNW
 4
                  Plaintiff,                       Order Granting Second
 5
                                                   Stipulation to Continue
           v.
 6                                                 Sentencing Hearing
     Penelope Fontaine,
 7
                  Defendant.
 8
 9
10         Based on the parties’ stipulation, the Court finds that good cause exists to
11   continue the sentencing hearing for at least 90 days.
12
           IT IS THEREFORE ORDERED that the sentencing currently scheduled
13                                                                 November 16 2021,
     for August 17, 2021, at 9:30 a.m. is vacated and continued to ____________,
14
        9:30 a .m.
     at ______
15
                        2
           DATED: July ______, 2021.
16
17
18
                                            Kent J. Dawson
19                                          United States District Judge
20
21
22
23
24
25
26
                                               2
